Citation Nr: 1223600	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-37 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for headaches, claimed as migraines.

2.  Entitlement to an evaluation in excess of 70 percent from August 21, 2007, and in excess of 80 percent from June 25, 2010, for aphakia left eye with sarcoid uveitis and right eye sarcoid vasculitis and uveitis with visual acuity and visual field loss (eye disability).

3.  Entitlement to an evaluation in excess of 10 percent for sarcoiditis with evidence of mild pulmonary restriction (sarcoiditis).

4.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service- connected disabilities (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia.

In September 2008, the RO, in pertinent part, increased the evaluation of the Veteran's service-connected aphakia left eye with sarcoid uveitis from 40 to 50 percent disabling, effective August 21, 2007; continued the 10 percent evaluation for sarcoiditis with evidence of mild pulmonary restriction; denied entitlement to service connection for headaches; and denied entitlement to individual unemployability.  The Veteran filed a notice of disagreement with these decisions and also indicated that he wished to claim service connection for a right eye disability.  The RO issued a statement of the case dated in August 2009, and the Veteran submitted his substantive appeal in October 2009.

In August 2010, the RO granted entitlement to service connection for headaches, claimed as migraines.  The condition was evaluated as 10 percent disabling, effective May 11, 2009.  The Veteran filed a notice of disagreement dated in February 2011, and the RO issued a statement of the case dated in March 2011.  The Veteran filed his substantive appeal in March 2011.

In March 2011, the RO increased the evaluation of the Veteran's headache disability to 30 percent disabling, and assigned an effective date of December 26, 2007 for the grant of service connection.

In December 2010, the RO increased the evaluation of the Veteran's service-connected left eye disability, combined with right eye sarcoid vasculitis and uveitis with visual acuity and visual field loss, to 70 percent from August 21, 2007, and to 80 percent from June 25, 2010.  

In his October 2009 substantive appeal, the Veteran requested to testify at a hearing before a Veterans Law Judge at the local regional office.  In August 2010, the Veteran withdrew the request for a hearing.  38 C.F.R. § 20.704.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file contains a June 2009 letter from the Social Security Administration indicating that the Veteran has been awarded Social Security disability benefits.  The Veteran's claims file, however, does not contain records related to this award.  

The Veteran has received treatment at the Augusta VA Medical Center.  The claims file contains records of the Veteran's treatment at this facility dated up through February 2011, and some individual records dated in March 2012.  The February 2011 records indicated that the Veteran had appointments scheduled for March 2011, and the March 2012 records noted that the Veteran had been scheduled for an MRI.  In addition, an April 2011 submission by the Veteran indicated that he had been treated from January 19, 2011 to January 28, 2011 at the East Central Regional Hospital.  These records have not been associated with the claims file.  

The most recent examinations in connection with the Veteran's claims are at least two years old, and because this matter is being remanded for additional records, the Veteran should be afforded an additional VA examination to determine the current severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

The Veteran is service-connected for his eye disability at 80 percent disabling, and he has a total disability evaluation of 90 percent.  In addition, the record shows that the Veteran is currently unemployed.  He alleges that his service-connected disabilities prevent him from obtaining gainful employment.  In this regard, the Board notes that the Veteran has submitted the statements of several of his treating physicians from the VA indicating that his various disabilities render him unable to hold gainful employment.  These reports, however, have generally included all of the Veteran's various disabilities, not just those for which he is service-connected.  The Veteran has not been afforded a VA examination in connection with this claim.  

After the most recent statement of the case and supplemental statement of the case, respectively, in connection with the Veteran's claims, the Veteran submitted additional evidence that was not accompanied by a waiver of initial RO consideration.  

In an April 2011 statement, the Veteran indicated that he wished to open, or reopen as the case may be, claims of service connection for several disabilities, including bilateral hearing loss, tinnitus, a back condition, a left knee condition, and chronic sinusitis.  These matters and his claim for individual unemployability are inextricably intertwined.  Because the determination of the increased rating claims may potentially impact the individual unemployability claim, a remand of the individual unemployability matter is appropriate.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

Finally, the Board notes that the Veteran was afforded notice pursuant to the VCAA with respect to his most of his claims.  However, a review of the claims file does not indicate that the Veteran was informed of the requirements for a higher evaluation for his service-connected sarcoiditis.   Upon remand, the Veteran should be afforded adequate VCAA notice regarding all of his current claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regard to the claim of an increased rating for sarcoiditis, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should obtain records of the Veteran's treatment from the Augusta VA Medical Center dated from February 2011 to present and associate them with the claims file.  

3.  After obtaining any necessary authorization from the appellant, obtain the Veteran's treatment records from East Central Regional Hospital for the January 19, 2011 to January 28, 2011 admission and associate them with the claims file.  
that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

4.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran 
should be informed in writing.

5.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected disabilities of the eyes.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

All indicated studies should be conducted. The Veteran's field of vision should be tested according to Goldmann Perimeter testing. A Goldmann Perimeter Chart should be included with the examination report.  The chart will be made part of the examination report and not less than two recordings should be made.

The examiner should set forth in the examination report for the degree of remaining visual field in the eyes, in each of the following eight principal meridians: temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally.

Uncorrected and corrected central visual acuity for distance and near vision of the eyes should also be provided.  

The examiner should render specific findings as to the extent to which the aphakic left eye is disfiguring (e.g., with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, including eyes, eyelids, nose, forehead, and cheeks).

5.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his headache disability and sarcoiditis.  The examiner should render findings as to whether the Veteran has migraine headaches with (i) characteristic prostrating attacks averaging one in 2 months over the last several months, (ii) characteristic prostrating attacks occurring on an average once a month over last several months, or (iii) very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.

The examiner should render findings as to whether the Veteran has sarcoidosis with (i) chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment, (ii) pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids, (iii) pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control, or (iv) cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.

The examiner should render findings as to whether the Veteran's sarcoidosis is productive of (i) Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, (ii)  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, (iii) FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), or (iv) FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

The examiner should (a) comment generally on the functional and industrial impairment caused by his service-connected disabilities and (b) indicate whether, without consideration of his age or nonservice-connected disabilities, the Veteran's service-connected disabilities alone prevents him from securing and following a substantially gainful occupation.

Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

6.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal, together with the claims of service connection for bilateral hearing loss, tinnitus, a back condition, a left knee condition, and chronic sinusitis.  For the additional claims raised, the Veteran is advised that he must file a notice of disagreement and substantive appeal in order to perfect any appeal regarding those matters.  If any other benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



